DETAILED ACTION
Amended claims 1-12 of U.S. Application No. 16/389,911 filed on 03/09/2022 are presented for examination. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 13-19 directed to an invention non-elected without traverse.  Accordingly, claims 13-19 been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
START
Cancel claims 13-19
END

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites a spatial light modulator comprising: an alignment layer including at least a first layer of optical grating formed into a plurality of first cells to control amplitude modulation (AM) on incoming light and a plurality of second cells to control phase modulation (PM) on the incoming light, the first and second cells interlacing across the alignment layer, wherein the optical grating in the first and second cells are in two different geometries, each causing the incoming light to be modulated in amplitude and phase: a reflecting electrode layer comprising an array of pixel electrodes, each controlling a pixel; and a layer of liquid crystals, with a predefined thickness, sandwiched between the alignment layer and the reflecting electrode layer, wherein the reflecting electrode comprises an array of pixel electrodes, each controlling one of pixels in two-dimensional (2D) array, and is built on a silicon substrate. None of the prior art of record alone or in combination discloses the claimed invention. 
Regarding claim 1, Walsh (U.S. Patent No. 6,351,327) teaches a spatial light modulator (Fig 2B, 100) comprising: a layer of liquid crystals (31; abstract lines 3-6), with a predefined thickness, sandwiched between a transparent electrode layer (33) and a reflecting electrode layer (35(118); col 4 lines 38-42), wherein the reflecting electrode comprises an array of pixel electrodes (118; col 4 lines 38-42; lines 50-53; col 5 lines 45-52), each controlling one of pixels in two-dimensional (2D) array (col 5 lines 45-52), and is built on a silicon substrate (39; col 4 lines 11-12; silicon is a type of semiconductor).
Calafiore et al (U.S. Patent No. 10,942,398) teaches a first layer of grating (Fig 1, 124) attached to the layer of liquid crystals (126), wherein the first layer of grating is formed by a layer of transparent material imprinted with a stamp (Fig 1; col 2 lines 53-65; col 5 lines 39-44), wherein the first layer of grating includes a shallow or short-pitch grating for liquid crystal alignment superimposed onto a deeper or large-pitch grating so as to cause light modulations in amplitude and phase (Fig 1; col 11 lines 28-51; col 1 lines 21-26; col 2 lines 12-24; col 7 lines 5-14; col 8 line 61- col 9 line 5). 
However, neither Walsh, nor Calafiore, teach or suggest, the specific limitations of “an alignment layer including at least a first layer of optical grating formed into a plurality of first cells to control amplitude modulation (AM) on incoming light and a plurality of second cells to control phase modulation (PM) on the incoming light, the first and second cells interlacing across the alignment layer, wherein the optical grating in the first and second cells are in two different geometries” nor would it have been obvious to do so in combination.
Claims 2-12 are also allowable for depending on claim 1.  



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D PETERSON whose telephone number is (571)270-0249. The examiner can normally be reached Mon - Fri, 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM D PETERSON/Examiner, Art Unit 2871                                                                                                                                                                                                        
/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        7/2/2022